IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

HULON PONDER III,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5199

JULIE    JONES,     Secretary,
FLORIDA       DEPT.        OF
CORRECTIONS,     BRUCE      L.
BARLETT, C.A.S.A., DAVID
LICHTER,    A.S.A.,   BRIAN
DANIELS, A.S.A., STATE OF
FLORIDA,

      Appellees.

_____________________________/

Opinion filed January 4, 2017.

An appeal from the Circuit Court for Gulf County.
John L. Fishel, II, Judge.

Hulon Ponder III, pro se, Appellant.

Kenneth Steely, General Counsel, for Appellee Florida Department of Corrections,
Tallahassee; Pamela Jo Bondi, Attorney General, and Robert Humphrey, Assistant
Attorney General, Tallahassee, for Appellee State of Florida.


PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.